
	

113 HR 2511 IH: Federal Land Freedom Act of 2013
U.S. House of Representatives
2013-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2511
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2013
			Mrs. Black (for
			 herself, Mrs. Bachmann,
			 Mr. Bishop of Utah,
			 Mrs. Blackburn,
			 Mr. Bridenstine,
			 Mr. Broun of Georgia,
			 Mr. Cassidy,
			 Mr. Chaffetz,
			 Mr. Cotton,
			 Mr. Cramer,
			 Mr. DesJarlais,
			 Mr. Duncan of South Carolina,
			 Mr. Duncan of Tennessee,
			 Mr. Fincher,
			 Mr. Graves of Georgia,
			 Mr. Gohmert,
			 Mr. Jordan,
			 Mr. Mullin,
			 Mr. Pompeo,
			 Mr. Radel,
			 Mr. Roe of Tennessee,
			 Mr. Salmon,
			 Mr. Scalise,
			 Mr. Smith of Missouri,
			 Mr. Southerland,
			 Mr. Stewart,
			 Mr. Stockman,
			 Mr. Tipton, and
			 Mr. Williams) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To achieve domestic energy independence by empowering
		  States to control the development and production of all forms of energy on all
		  available Federal land.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Land Freedom Act of
			 2013.
		2.State control of
			 energy development and production on all available federal land
			(a)DefinitionsIn
			 this section:
				(1)Available
			 federal landThe term available Federal land means
			 any Federal land that, as of May 31, 2013—
					(A)is located within
			 the boundaries of a State;
					(B)is not held by the
			 United States in trust for the benefit of a federally recognized Indian
			 tribe;
					(C)is not a unit of
			 the National Park System;
					(D)is not a unit of
			 the National Wildlife Refuge System; and
					(E)is not a
			 Congressionally designated wilderness area.
					(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(3)StateThe
			 term State means—
					(A)a State;
			 and
					(B)the District of
			 Columbia.
					(b)State
			 programs
				(1)In
			 generalA State—
					(A)may establish a
			 program covering the leasing and permitting processes, regulatory requirements,
			 and any other provisions by which the State would exercise its rights to
			 develop all forms of energy resources on available Federal land in the State;
			 and
					(B)as a condition of
			 certification under subsection (c)(2) shall submit a declaration to the
			 Departments of the Interior, Agriculture, and Energy that a program under
			 subparagraph (A) has been established or amended.
					(2)Amendment of
			 programsA State may amend a program developed and certified
			 under this section at any time.
				(3)Certification of
			 amended programsAny program amended under paragraph (2) shall be
			 certified under subsection (c)(2).
				(c)Leasing,
			 permitting, and regulatory programs
				(1)Satisfaction of
			 Federal requirementsEach program certified under this section
			 shall be considered to satisfy all applicable requirements of Federal law
			 (including regulations), including—
					(A)the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
					(B)the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.); and
					(C)the National
			 Historic Preservation Act (16 U.S.C. 470 et seq.).
					(2)Federal
			 certification and transfer of development rightsUpon submission
			 of a declaration by a State under subsection (b)(1)(B)—
					(A)the program under
			 subsection (b)(1)(A) shall be certified; and
					(B)the State shall
			 receive all rights from the Federal Government to develop all forms of energy
			 resources covered by the program.
					(3)Issuance of
			 permits and leasesIf a State elects to issue a permit or lease
			 for the development of any form of energy resource on any available Federal
			 land within the borders of the State in accordance with a program certified
			 under paragraph (2), the permit or lease shall be considered to meet all
			 applicable requirements of Federal law (including regulations).
				(d)Judicial
			 reviewActivities carried out in accordance with this Act shall
			 not be subject to judicial review.
			(e)Administrative
			 Procedure ActActivities carried out in accordance with this Act
			 shall not be subject to subchapter II of chapter 5, and chapter 7, of title 5,
			 United States Code (commonly known as the ‘‘Administrative Procedure
			 Act’’).
			
